Citation Nr: 0917894	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2008).  

In the present case, the Veteran contends that he incurred 
sleep apnea during his period of active duty service, which 
spanned over twenty years.  Although three folders containing 
service treatment records photocopied by the Veteran have 
been associated with the claims folder, the Veteran asserts 
(through his representative in an April 2009 statement) that 
there are additional outstanding service treatment records.  
A review of the claims folder does not reveal any attempt by 
the RO to obtain service treatment records from the National 
Personnel Records Center (NPRC) or any other appropriate 
source.  As such, the case must be remanded to allow the RO 
to satisfy its duty to assist the Veteran in substantiating 
his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that the Veteran's 
complete service treatment records from 
January 1983 to July 2003 be obtained.  
All efforts to procure such documents 
should be annotated in the claims folder.  

If additional service treatment records 
are not found, or the agency of original 
jurisdiction (AOJ) concludes that further 
efforts to obtain such documents would be 
futile, the AOJ should inform the Veteran 
of the unavailability of any additional 
service treatment records.  See 38 C.F.R. 
§ 3.159(e) (2008).  

2.  Only if additional service treatment 
records are received pursuant to 
paragraph 1 of this Remand and such 
documents reflect complaints, or findings, 
of sleep apnea, should the Veteran be 
accorded a current pertinent VA 
examination.  The purpose of this 
evaluation is to determine the current 
nature, extent, and etiology of his sleep 
apnea.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  All 
pertinent pathology should be noted in the 
examination report.  

Also, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
sleep apnea had its clinical onset in 
service or is otherwise related to active 
service.  Complete rationale should be 
given for all opinions reached.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


